— Appeal from an order of the Family Court of Chenango County, entered October 29,1981, which adjudicated respondent to be the father of a child born December 8, 1979. The pertinent facts are adequately set forth in Matter of Kimiecik v Daryl E. (87 AD2d 284) wherein this matter was remitted to the Family Court of Chenango County for further proceedings concerning the necessity of giving respondent a human leukocyte antigen blood tissue (HLA) test. On remittal, the HLA test was administered to respondent at the expense of the Department of Social Services. The test results, which did not exclude respondent as being the father of the child, were considered by the Family Court and the order entered October 29, 1981 was adhered to by the court. While it does not appear in the record that respondent objected to the Family Court’s review of the test results, he now urges that this court should disregard the results as they were not properly received in evidence. In view of respondent’s request that the test be administered and his failure on the present record to sufficiently challenge the accuracy or authenticity of the results, he should not now be heard to challenge the court’s review of the test results. In any event, this case basically involves questions of credibility due to conflicting testimony and we are reluctant to reverse a trial court on findings based on credibility since the trier of facts has the advantage of seeing and hearing the witnesses first hand (Matter of Kimiecik v Mark RR., 86 AD2d 953, 954). From our review of the record, we are of the view that petitioner sustained the burden of establishing respondent’s paternity by clear and convincing evidence and, therefore, the order should be affirmed (Matter of Janine MM. v Mark NN., 85 AD2d 852). Order affirmed, without costs. Mahoney, P. J., Sweeney, Main, Casey and Yesawich, Jr., JJ., concur.